Plaintiff in error, Hurley Slitt, was, by information filed in the district court of Oklahoma county on the 31st of July, 1923, charged with the crime of murder. It is alleged that on or about the 23d day of July, 1923, in said county, he did kill and murder one Charley Pinkerton by shooting him with a revolver. Upon his trial the jury *Page 425 
returned a verdict finding him guilty of manslaughter in the first degree and assessing the punishment as above stated. A motion for a new trial was duly filed and overruled. On the 18th day of February, 1924, judgment was rendered in accordance with the verdict. From such judgment an appeal was perfected by filing in this court on May 8, 1924, a petition in error, with case-made attached. Plaintiff in error, by his counsel of record, has filed a motion to dismiss his appeal. It is therefore considered and ordered that said motion be sustained. The appeal herein is therefore dismissed, and the cause remanded to the trial court, with directions to cause the judgment and sentence to be carried into execution. Mandate forthwith.